Judge JOHNSON
concurring in part and dissenting in part.
I concur in all respects except defendant’s conviction of felony possession of marijuana. As to this conviction, I respectfully dissent.
The punishment for possession of marijuana varies with the quantity possessed. G.S. § 90-95(d)(4). For amounts up to V2 ounce the punishment is not more than 30 days or a $100.00 fine, or both, with imprisonment suspended. For amounts greater than V2 ounce and up to IV2 ounce, possession is punished as a general misdemeanor. Possession of greater than IV2 ounces can result in a conviction punishable as a Class I felony with a presumptive sentence of two years imprisonment. Thus, the severity of the punishment for possession of small amounts of marijuana varies dramatically with small increases in the weight of the material possessed —a fraction of an ounce can be translated into months in prison.
In this case, no evidence was admitted at trial as to the weight of the marijuana. It was left entirely to the judgment of the jury whether the amount displayed at trial was greater than 1V2 ounces, an essential element of felony possession. The record on appeal is similarly devoid of any evidence from which one could infer that the amount of marijuana was clearly greater than IV2 ounces.
While jurors may and do rely on their five senses and their life experience in deciding the facts from the evidence placed before them, I would not place a defendant in jeopardy of a felony conviction based on the jury’s perception of the total weight of dried vegetable material contained in two small plastic bags — material with which the jurors presumably have little or no experience, either in handling generally or in the weighing of it. Most people, *522in fact, do not have experience dealing in ounces of anything, much less a substance with the specific density and bulk of marijuana. It is basic to our criminal law that the State must prove the essential elements of its case beyond a reasonable doubt and I would not relieve the State of that burden. Here, the State has failed as a matter of law to meet its burden of proof.
I vote to remand for resentencing on misdemeanor possession.